

115 HR 5120 IH: Presidential Appointment of FISA Court Judges Act
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5120IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Gaetz (for himself and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Permanent Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require Presidential appointment and Senate confirmation of Foreign Intelligence Surveillance Court judges. 
1.Short titleThis Act may be cited as the Presidential Appointment of FISA Court Judges Act. 2.Presidential appointment and Senate confirmation of Foreign Intelligence Surveillance Court judges (a)Presidential appointment and Senate confirmation requiredSection 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803) is amended—
(1)in subsection (a)(1)— (A)in the first sentence, by striking The Chief Justice of the United States and inserting (A) The President, by and with the advice and consent of the Senate,; and
(B)by adding at the end the following new subparagraph:  (B)The President, by and with the advice and consent of the Senate, shall publicly designate a judge designated under subparagraph (A) to serve as the presiding judge of the court established under such subparagraph.;
(2)in subsection (b), by striking The Chief Justice and inserting The President, by and with the advice and consent of the Senate,; and (3)in subsection (c), by striking the Chief Justice in consultation with.
(b)Completion of terms by existing designeesNotwithstanding the amendments by subsection (a), each judge serving on a court established under subsection (a) or subsection (b) of section 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803) on the date of the enactment of this Act may complete the term of such judge on such court. 